%-HE     ,*TTORNEY                GENERAL

                              OF     TEXAS




Honorable Howard M. Fender              Opinion No. WW-213
District Attorney
Tarrant County                          Re:   Whether C,hapter 268, Acts      Of
Criminal  Courts Building                     the 55th Legislature,   1957,
Fort Worth, Texas                             page 569. is constitutional.

Dear   Mr.   Fender:

                  In your letter of July 17, 1957, you request the opinion
of this office as to whether House Bill 921. Acts of the 55th Legislature,
Regular Session,    1957, chapter 268, page 569. is constitutional.

                   This Act relates to Tarrant County Water Control and
Improvement    District No. 1. and you state that Attorney General’s Opin-
ion WW-163    appears to hold an amendment to this type of statute uncon-
stitutional, whereas Attorney General’s    Opinion MS-194 holds the same
type of act constitutional.

                   Your question is resolved      by the differences     in the types
of acts in each of the cases.     In Opinion WW-163,        our office was not pass-
ing on the validity of an act creating a river authority or a water control
and improvement     district,  but on the contrary,      this office was merely con-
sidering the validity of House Bill 317 of the 55th Legislature           that author-
ized the San Antonio River Authority to condemn lands not heretofore               used,
but merely dedicated for cemetery purposes,           when such lands were located
only in Bexar County.      We held this Act unconstitutional        on the ground that
Section 56 of Article   III of the Constitution    of Texas prohibits the enact-
ment of any local or special law relating to cemeteries,            and we in no re:
spect passed on the authority of the Legislature          to create river authori-
ties or water control and improvement         districts.

                   In Attorney General’s     Opinion MS-194  (1955), this office
passed on the constitutionality     of Senate Bill No. 389, Acts of the 54th Leg-
islature, Regular Session,     1955, which created the Reagan County Water
Supply District.    In that Opinion it was held that Senate Bill 389 is a gen-
eral law, and the notice required by Section 57 of Article III of the Consti-
tution and statutes enacted pursuant thereto are not required to be pub-
lished nor exhibited prior to introduction or passage of the proposed act.
Consequently,    Senate Bill 389 was constitutional.

                  In view of the foregoing,   you can readily see that there is
no conflict between the holdings in Attorney General’s      Opinions WW-163
and MS-194,   and after a careful review of House Bill 921, Acts of the 55th
Legislature.  Regular Session,    1957, chapter 268, page 569, you are ad-
vised that the Act is constitutional   for the same reasons that were an-
nounced in Opinion MS-194.
Honorable     Howard     M. Fender,      Page 2 (WW-213)




                                        SUMMARY

                     House Bill 921, Acts of the 55th Legislature,
          Regular Session,     1957, chapter 268. page 569. is con-
          stitutional under the provisions    of Section 59. Article
          III of the Constitution   of Texas since it is a general
          law. The provision in Section 57, Article III of the
          Constitution of Texas concerning publication of local
          and special laws is not applicable to the instant case.

                                            Very    truly yours,

                                            WILL WILSON
                                            Attorney General       of Texas




                                            BY

                                                   Assistant

RRR:jl:cm

APPROVED:

OPINION      COMMITTEE:

H. Grady     Chandler,       Chairman

W. V. Geppert

Wallace     Finfrock

B. H. Timmins,         Jr.

REVIEWED         FOR    THE ATTORNEY         GENERAL
BY:

          Geo.   P. Blackburn